      Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 1 of 14
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             October 08, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 HOUSTON DIVISION

LUIS ORTIZ SOLORZANO, et al.                        §
                                                    §
                       Plaintiff,                   §
                                                    §
VS.                                                 §       CIVIL ACTION NO. H-19-3556
                                                    §
ALPHONSE PASSAFIUME, et al.,                        §
                                                    §
                       Defendant.                   §

 MEMORANDUM AND OPINION DENYING DEFENDANTS’ MOTION TO STRIKE
  AND MOTION FOR SUMMARY JUDGMENT AND GRANTING DEFENDANTS’
            MOTION FOR PARTIAL SUMMARY JUDGMENT

       This negligence case arises from a car accident between Luis Ortiz Solorzano and Alphonse

Passafiume that occurred while Passafiume was driving for his employer, Riccelli Enterprises, Inc.

Passafiume moved to strike Solorzano’s designation of nonretained medical experts. He argued

that Solorzano did not properly and timely designate his experts under Federal Rule of Civil

Procedure 26(a)(2)(C). Passafiume simultaneously moved for summary judgment, arguing that if

Solorzano’s medical experts were excluded, he could not prevail, as a matter of law. The day after

receiving Passafiume’s motions, Solorzano filed supplemental expert designations. (Docket Entry

No. 20). After oral argument on Passafiume’s motions, the court allowed Solorzano to file a

second set of supplemental designations. (Docket Entry No. 33).

       Passafiume and Riccelli also moved for partial summary judgment, arguing that Solorzano

lacked evidence for his gross-negligence claim against Passafiume and Riccelli and for all but one

of his direct-negligence claims against Riccelli.

       Based on careful consideration of the motions and responses, the record, and the applicable

law, the court denies Passafiume’s motion to strike Solorzano’s expert designations and denies the
     Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 2 of 14




motion for summary judgment against Solorzano. The court grants Passafiume and Riccelli’s

motion for partial summary judgment. The reasons for these rulings are explained below.

I.      The Motion to Strike

        Solorzano designated 18 nonretained medical experts, all treating physicians or healthcare

providers, to testify about causation, damages, and the reasonableness of medical expenses.

(Docket Entry No. 12). Solorzano submitted these designations before the court’s deadline for

expert-witness designations. (Docket Entry Nos. 9, 12, 15).

        Each of Solorzano’s treating-physician and healthcare-provider experts was initially

designated to testify about the same subject matter:

        This non-retained expert may testify regarding the injuries sustained by Plaintiff in
        the incident made the subject of this suit, their treatment, medical diagnosis,
        prognosis, and the reasonable and necessary costs of hospital, doctor and medical
        bills for treatment of Plaintiff’s injuries in the past and in the future. The opinions
        to which this non-retained expert is expected to testify are contained in Plaintiff’s
        medical records from this healthcare provider, and include the opinions set forth
        below. The factual bases for these opinions include facts documented in Plaintiff’s
        medical records from this healthcare provider, as well as the expert’s knowledge,
        education, and experience.

(Docket Entry No. 12 at 2).

        Solorzano’s designations provided a list of documents as the factual basis for, and sources

of, each expert’s opinion. The list included all “of the medical records of Plaintiffs produced in

this cause,” all the “depositions taken, and hereafter taken, in this cause, either by written questions

or orally, and all exhibits thereto,” the “expert reports herein above expressly referred to,” all

“witness statements which may be produced in this cause,” all “the photographs and videotape

recordings produced in this cause,” the “Responses to Requests For Disclosure, Responses to

Requests For Production, Answers to Interrogatories, and the Amendments and Supplements

thereto which have been filed by each of the parties in this cause of action,” the “Pleadings on file

in this cause of action,” and all “documents and tangible things produced in this cause.” (Id. at 8).
                                                   2
     Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 3 of 14




       Months after receiving the designations, and the week after discovery had closed,

Passafiume moved to strike Solorzano’s expert designations for failure to comply with Rule

26(a)(2)(C). (Docket Entry No. 17). Assuming that the court would grant this motion, Passafiume

simultaneously moved for summary judgment. (Docket Entry No. 18).

       The next day, Solorzano filed supplemental expert designations. (Docket Entry No. 20).

Shortly thereafter, he responded to the motion to strike and motion for summary judgment.

(Docket Entry Nos. 23, 24). In his supplemental designations, Solorzano added three pages

outlining the factual basis for each expert’s opinion. (Docket Entry No. 20 at 7–10). This new

section detailed Solorzano’s medical complaints after the accident, the diagnoses he received, the

treatments he was prescribed, and the results. (Id.).

       After oral argument on Passafiume’s motion to strike, the court allowed Solorzano to file

a second set of supplemental expert designations, (Docket Entry No. 33), which Solorzano

promptly filed, (Docket Entry No. 34). This set of designations is over 50 pages long. For each

expert, the designation summarizes the expected subject matter and opinions of the expert, as well

as the facts underlying those opinions. (Id.). The designations also identify specific medical

records that provide further information about each expert’s opinion. (See, e.g., Docket Entry No.

34 at 4–5). For example, Solorzano disclosed the factual basis for one expert’s opinion as

including, among other things, the date Solorzano arrived, the types of pain he was feeling, and

his medical history:

       i. Plaintiffs presented to the hospital on the date of the incident;
       j. Plaintiff Vinicio Ortiz complained of neck and lower back pain, as well as
       headaches. He stated the right side of his face hit the window. He described his pain
       as sharp and constant;
       k. Plaintiff Ortiz-Solórzano complained of neck, upper back, lower back, left
       shoulder, and left arm pain;
       l. Plaintiffs’ complaints were corroborated by physical assessment;



                                                 3
     Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 4 of 14




       m. The collision was a high impact velocity with an estimated speed of 60 miles
       per hour;
       n. There are no pre-existing injuries that could, in reasonable medical probability,
       account for the pain experienced by Plaintiffs post-collision. Based on the history
       reported by Plaintiffs, the only reported prior surgery was for inguinal hernia, which
       was reported by Plaintiff Vinicio Ortiz.

(Id. at 4). He also identified portions of specific medical records underlying his opinion:

       a. Plaintiffs’ medical records from AD Hospital East that were previously produced
       in this cause as Ortiz 18-40 and Ortiz 457-474;
       b. Plaintiffs’ billing records from AD Hospital East that were previously produced
       in this cause as Ortiz 41 and Ortiz 475;
       c. Plaintiffs’ medical records from Chopra Imaging that were previously produced
       in this cause as Ortiz 42-50 and Ortiz 479-481;
       d. Plaintiffs’ billing records from Chopra Imaging that were previously produced
       in this cause as Ortiz 51-57 and Ortiz 476-478;
       e. Plaintiffs’ medical records from Memorial MRI that were previously produced
       in this cause as Ortiz 104-105 and Ortiz 529-535;
       f. Plaintiffs’ billing records from Memorial MRI that were previously produced in
       this cause as Ortiz 103 and Ortiz 527-528.

(Id. at 4–5). Solorzano clarified that “only a disclosed medical doctor will be presented to testify,”

not any supporting medical staff. (Id. at 3 n.1).

       Rule 26(a)(2)(C) governs the disclosures litigants must make before presenting a

nonretained expert. Under this rule, a party intending to present a nonretained expert must disclose

“the subject matter on which the witness is expected to present evidence” and “a summary of the

facts and opinions to which the witness is expected to testify.” Fed. R. Civ. P. 26(a). Designations

under Rule 26(a)(2)(C) do not require “undue detail.” Moore v. City of Houston, No. 17-CV-2505,

2019 WL 8886239, at *3 (S.D. Tex. Nov. 12, 2019); see also Everett Fin., Inc. v. Primary

Residential Mortg., Inc., 2017 WL 90366, at *1–2 (N.D. Tex. Jan. 10, 2017) (summarizing cases);

Fed. R. Civ. P. 26, Adv. Comm. Note (2010). That said, “some specificity is required.” Tolan v.

Cotton, No. 09-CV-1324, 2015 WL 5332171, at *5 (S.D. Tex. Sept. 14, 2015).

       Under Rule 26(a)(2)(C), a nonretained expert, such as a treating physician, is not required

to provide a written report. Fed. R. Civ. P. 26(a)(2)(C). All that is required is a summary of the

                                                    4
     Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 5 of 14




subject matter on which the expert will testify, the expert’s opinions, and the underlying factual

basis for those opinions. Kemp v. City of Houston, No. 10-CV-3111, 2013 WL 12320720, at *4

(S.D. Tex. July 24, 2013). The Advisory Committee Notes for the 2010 amendments to Rule

26(a)(2)(C) explain the different treatment for the designation of nonretained experts:

       Rule 26(a)(2)(C) is added to mandate summary disclosures of the opinions to be
       offered by expert witnesses who are not required to provide reports under Rule
       26(a)(2)(B) and of the facts supporting those opinions. This disclosure is
       considerably less extensive than the report required by Rule 26(a)(2)(B). Courts
       must take care against requiring undue detail, keeping in mind that these witnesses
       have not been specially retained and may not be as responsive to counsel as those
       who have. . . . Frequent examples include physicians or other health care
       professionals and employees of a party who do not regularly provide expert
       testimony.

Fed. R. Civ. P. 26, Adv. Comm. Note (2010).

       Passfiume argues that Solorzano failed to provide a sufficiently detailed summary of the

factual basis underlying each nonretained expert’s opinion. (Docket Entry No. 17 at 5). Rule

26(a)(2)(C) requires the “summary of the facts” to contain “a brief account of facts—only those

on which the expert actually relied in forming his or her opinions—that states the main points

derived from a larger body of information.” Tolan, 2015 WL 5332171, at *6. A mere “reference

to a large body of information” does not qualify as a summary of facts. Id.

       For example, in Moore, 2019 WL 8886239, at *4, the court held that the plaintiff’s

designations listing “medical records, discovery documents, and the pleadings” as the factual basis

for the expert’s opinion failed “to provide a brief statement of facts.” Similarly, in Williams v.

Louisiana, the court “rejected the notion that a disclosure solely of medical records is sufficient as

a summary of the facts and opinions to which the witness is expected to testify.” No. 14-CV-

00154, 2015 WL 5438596, at *3 (M.D. La. Sept. 14, 2015) (collecting similar cases); see also

Knighton v. Lawrence, No. 14-CV-718, 2016 WL 4250484, at *2 (W.D. Tex. Aug. 9, 2016).



                                                  5
     Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 6 of 14




        Even if Solorzano’s initial expert designations did not satisfy Rule 26(a)(2)(C), his

supplemental designations are sufficient.          Unlike his initial designations, Solorzano’s

supplemental designations contain three to four pages detailing the opinions, subject matter, and

factual basis for each expert’s expected testimony. (See, e.g., Docket Entry No. 34 at 2–5). These

designations outline when Solorzano “presented to the hospital”; the initial pain he felt after the

accident, including pain in his neck, back, and extremities; the pain he continued to feel after the

collision; the diagnostic methods that his physicians used; a step-by-step breakdown of his

treatment plan; and the results of his treatment. (Id.). Solorzano also identified particular portions

of his medical records that would provide further information about the basis for each expert’s

opinion. (See, e.g., id. at 4–5).

        These supplemental designations plainly satisfy the requirements of Rule 26(a)(2)(C).

Solorzano’s supplemental designations did not simply “dump a litany of medical records on the

opposing party.” Williams, 2015 WL 5438596, at *3. Instead, they provided an “abstract,

abridgement, or compendium of the opinion and facts supporting the opinion,” as required by Rule

26(a)(2)(C). Everett Fin., Inc., 2017 WL 90366, at *2 (quoting Anders v. Hercules Offshore Servs.,

LLC, 311 F.R.D. 161, 164 (E.D. La. 2015)).

        While Solorzano’s supplemental designations satisfy Rule 26(a)(2)(C), they were

untimely. When a party fails to comply timely with Rule 26(a), “the party is not allowed to use

that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Courts look to four

factors: “(1) the importance of the evidence; (2) the prejudice to the opposing party of including

the evidence; (3) the possibility of curing such prejudice by granting a continuance; and (4) the

explanation for the party’s failure to disclose.” Bitterroot Holdings, LLC v. MTGLQ Inv’rs, LP,



                                                  6
     Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 7 of 14




648 F. App’x 414, 419 (5th Cir. 2016) (quoting Tex. A&M Research Found. v. Magna Transp.,

Inc., 338 F.3d 394, 402 (5th Cir. 2003)).

        The first factor weighs in favor of allowing Solorzano to file the supplemental designations.

See Bitterroot Holdings, 648 F. App’x at 419 (the district court did not abuse its discretion in

permitting evidence not timely disclosed under Rule 26 because the evidence was important to the

case). The parties agree that testimony from Solorzano’s treating physicians is crucial to his case.

(Docket Entry No. 18 at 1; Docket Entry No. 23 at 7).

        The second and third factors also weigh in Solorzano’s favor. In determining if a party

will be prejudiced by allowing an untimely designated expert to testify, courts examine the ability

to prepare a defense and the time needed to prepare the case adequately. Cont’l Cas. Co. v. F-Star

Prop. Mgmt., Inc., No. 10-CV-102, 2011 WL 2887457, at *7 (W.D. Tex. July 15, 2011) (analyzing

the effect a delay will have on the “schedule” set by the court and “the opponent’s preparation”).

A party cannot claim prejudice due to its own “inaction.” Atlas Imports, Inc. v. Atain Specialty

Ins. Co., No. 18-CV-1115, 2020 WL 4574521, at *6 (S.D. Tex. June 10, 2020). In the context of

treating physician designations, courts generally find “little, if any, prejudice” when a party clearly

identifies the designated treating physician it plans to use as an expert and does so long before

trial. Smith v. Tangipahoa Par. Sch. Bd., No. 18-CV-6635, 2019 WL 3081954, at *2 (E.D. La.

July 15, 2019); see also Moore, 2019 WL 8886239, at *4 (“[Defendant] has known for at least ten

months that the [n]on-retained Experts could be called to testify about their treatment of

[plaintiff’s] injuries.”).

        Passfiume will not be unduly prejudiced if Solorzano’s experts testify. The court allowed

Solorzano to file supplemental expert designations by September 25, 2020, which he did. (Docket

Entry Nos. 33, 34). The court had to cancel the docket call scheduled for September 24, 2020, due



                                                  7
      Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 8 of 14




to the COVID-19 pandemic. The pandemic has already effectively resulted in a continuance.

Discovery is reopened until November 20, 2020, for the limited purpose of deposing Solorzano’s

designated experts, if desired. The mediation deadline is also reset for November 20, 2020. The

joint pretrial order is due by January 22, 2021, and docket call is moved to January 29, 2021. This

is sufficient time for Passafiume to prepare his defense. See Smith, 2019 WL 3081954, at *2 (two

months was enough time to a prepare defense); Hudson Henley Grp. v. Love Ins. Grp. LLC, No.

3:15-CV-3078, 2018 WL 1631143, at *7 (N.D. Tex. Apr. 4, 2018) (no prejudice when the

“[plaintiff] timely filed [the expert’s] supplemental expert disclosure nearly two months before the

trial was set.”).

         The final factor favors Passafiume. Solorzano explains that his deficient designation was

a mistake; he thought it was sufficient. While the rule is clear that a summary of the factual basis

for each expert’s opinion is required in a Rule 26(a)(2)(C) designation, Solorzano promptly

corrected the mistake once notified.

         Together, the factors weigh in favor of denying Passafiume’s motion to strike. The

amended scheduling order that allows Passafiume to depose Solorzano’s designated experts is also

entered. Jacobs v. Tapscott, No. 3:04-CV-1968, 2006 WL 2728827, at *14 (N.D. Tex. Sept. 25,

2006).

II.      The Motion for Summary Judgment Against Solorzano

         A.     The Evidentiary Objections

         Passafiume objected to Solorzano’s summary-judgment evidence, arguing that it is

inadmissible and cannot support his claims. (Docket Entry No. 30). First, he argues that

Solorzano’s medical and billing records are inadmissible because they are hearsay and Solorzano

did not properly authenticate them. (Id. at 5). Second, he argues that Solorzano did not submit



                                                 8
     Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 9 of 14




competent evidence of “future medical expenses, past or future pain and suffering, past or future

mental anguish, past or future physical impairment, past or future disfigurement, or loss of earnings

or earning capacity.” (Id. at 6). Neither argument is persuasive.

       Under Rule 56(c)(2), a party can object to evidence cited in summary judgment papers if

it “cannot be presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2).

Though the content of the evidence must be admissible, “the material may be presented in a form

that would not, in itself, be admissible at trial.” Lee v. Offshore Logistical & Transp., LLC, 859

F.3d 353, 355 (5th Cir. 2017). To authenticate a document, a party need only present some proof

“to support a finding that the evidence in question is what its proponent claims it to be.” Fed. R.

Evid. 901. This proof does not need to be “conclusive.” In re McLain, 516 F.3d 301, 308 (5th

Cir. 2008).

       Solorzano submitted evidence authenticating his medical and billing records. Along with

these records, Solorzano submitted sworn affidavits from custodians at each treating facility he

visited. (See, e.g., Docket Entry No. 24-4 at 1, 5, 15). The treating physicians he designated as

experts are the same ones listed on the disputed medical records. (Compare id. at 14, with Docket

Entry No. 20 at 3). The affidavits from custodians of records and the designations of the treating

physicians are enough to authenticate Solorzano’s medical records at summary judgment. See,

e.g., Luna v. Macy’s S., Inc., No. 17-CV-1759, 2018 WL 3609053, at *3 (S.D. Tex. July 27, 2018)

(overruling objections to medical records when the plaintiff submitted “an affidavit from the

records custodian authenticating” them); Duncan v. Univ. of Tex. Health Sci. Ctr. Hou., No. 09-

CV-0715, 2010 WL 11519300, at *8 (S.D. Tex. Dec. 10, 2010) (considering medical records from

a treating physician when supported by an affidavit from a custodian of records); see also Flores




                                                 9
    Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 10 of 14




v. Harris, No. 17-CV-3817, 2019 WL 1426313, at *9 (S.D. Tex. Mar. 29, 2019) (striking medical

records because the plaintiff did not submit “an affidavit authenticating the records”).

       Passafiume also claims that Solorzano’s medical and billing records contain hearsay. But

he does not point to any specific statements or portions of the documents that should be stricken.

Under Federal Rule of Evidence 103(a)(1), any “[e]videntiary objections must be specific.” United

States v. Avants, 367 F.3d 433, 445 (5th Cir. 2004).          Without identifying “any particular

statements” as hearsay, Passafiume’s “objections do not meet the specificity requirement of Rule

103(a)(1).” Duncan, 2010 WL 11519300, at *8; Walker v. Neighborhood Centers, Inc., No. 4:15-

CV-2890, 2017 WL 5654756, at *4 (S.D. Tex. Mar. 8, 2017) (“Plaintiff’s general objection to

Defendant’s affidavits is too broad to be properly considered by the Court.”); Gotch v. UPS

Ground Freight, Inc., No. 13-CV-375, 2014 WL 4071573, at *1 (S.D. Tex. July 25, 2014)

(“Plaintiff’s vague objection that the [declaration] ‘contains facts not supported by admissible

evidence’ does not identify the specific facts to which Plaintiff objects and is therefore

OVERRULED.”). Passafiume also offers no case law to support the notion that the conclusions

of Solorzano’s “treating physicians constitute inadmissible evidence.” Seaman v. C.S.P.H., Inc.,

No. 96-CV-2165, 1997 WL 538751, at *11 (N.D. Tex. Aug. 25, 1997).

       Passafiume next argues that Solorzano’s lay testimony cannot support his claims for

“future medical expenses, past or future pain and suffering, past or future mental anguish, past or

future physical impairment, past or future disfigurement, or loss of earnings or earning capacity.”

(Docket Entry No. 30 at 6).       Solorzano’s treating-physician experts will testify about “the

existence, nature and/or extent of the disabilities and/or incapacities of Plaintiffs in the past, and

the reasonable probability and extent of the disabilities and/or incapacities which Plaintiffs will

suffer from in the future”; “medical care and treatment and medications that will be required by



                                                 10
     Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 11 of 14




Plaintiffs in the future”; and “the reasonableness and the necessity of the medical services and

medical care and medications rendered to Plaintiffs in the past, and that they will in reasonable

probability receive in the future.” (Docket Entry No. 20 at 6). These experts will address future

medical expenses, past or future pain and suffering, past or future physical impairment, and past

or future disfigurement.

        To support his claims for mental anguish and lost earnings and earning capacity, Solorzano

presented his own affidavit. 1 On summary judgment, Solorzano is permitted to use his affidavit

to support his claim for mental anguish. See McCaig, 788 F.3d at 482 (“Expert testimony is not

required to show compensable mental anguish, which may be proven by the claimants’ own

testimony.” (internal quotation marks and citation omitted)). Solorzano is also permitted to use

his affidavit and the testimony of his designated experts to support his claim for lost earnings and

earning capacity. See St. Elizabeth Hosp. v. Graham, 883 S.W.2d 433, 440 (Tex. App.—

Beaumont 1994, pet. denied) (upholding a jury verdict on lost earnings because the plaintiff

presented “expert medical evidence as well as lay witnesses”).

        Passafiume also attacks Solorzano’s affidavit as “a sham” because it conflicts with his prior

deposition testimony. A court can refuse to consider a “sham affidavit” if it contradicts a witness’s

“prior testimony.” Hacienda Records, LP v. Ramos, 718 F. App’x 223, 235 (5th Cir. 2018). This

rule prevents a party from manufacturing a “dispute of fact merely to defeat a motion for summary

judgment.” Doe ex rel. Doe v. Dall. Indep. Sch. Dist., 220 F.3d 380, 386 (5th Cir. 2000).


1
  In diversity cases, federal courts addressing state law claims “refer to state law for the kind of evidence
that must be produced to support a verdict.” Hamburger v. State Farm Mut. Auto. Ins. Co., 361 F.3d 875,
884 (5th Cir. 2004) (emphasis added); see also Homoki v. Conversion Servs., Inc., 717 F.3d 388, 398 (5th
Cir. 2013) (“The law governing what damages are recoverable is substantive, and therefore in a diversity
case state law governs what damages are available for a given claim and the manner in which those damages
must be proved.”). Solorzano brings only Texas state law tort claims. (Docket Entry No. 11). Texas law
governs what he “must prove and how it may be proved.” McCaig v. Wells Fargo Bank (Tex.), N.A., 788
F.3d 463, 482 (5th Cir. 2015).
                                                     11
      Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 12 of 14




        Solorzano’s affidavit does not contradict his deposition testimony. In his deposition, he

said at one point that he did not have “any problem” doing his job, (Docket Entry No. 24-2 at 20),

but he also made clear that he had “lost strength” and could not lift “heavy things,” (id. at 54). In

his affidavit, he reiterated that he could not lift “heavy items,” and he experienced pain when he

worked without taking a break. (Docket Entry No. 24-4 at 1). Solorzano’s deposition and affidavit

do not conflict so as to trigger the sham affidavit rule. See EEOC v. Chevron Phillips Chem. Co.,

570 F.3d 606, 612 n.3 (5th Cir. 2009) (reversing summary judgment and noting that the “very fact

. . . the magistrate judge questioned [the witness] about perceived discrepancies between her

deposition and affidavit tends to indicate that the . . . judge was weighing evidence and resolving

conflicts in the summary judgment evidence, and failing to give the plaintiff the benefit of all

favorable inferences that could be drawn”).

        The court overrules Passafiume’s objections to Solorzano’s summary judgment evidence.

        B.     The Summary Judgment Motion

        Passafiume filed a motion for summary judgment along with his motion to strike. (Docket

Entry No. 18). He argued that if Solorzano’s expert designations were stricken, Solorzano could

not present evidence on causation, damages, and the reasonableness of medical expenses. (Id. at

5, 11–14).

        Because the court has denied Passafiume’s motion to strike and overruled his objections to

Solorzano’s summary-judgment evidence, the court also denies his motion for summary judgment.

II.     The Motion for Partial Summary Judgment

        Passafiume and Riccelli also moved for partial summary judgment on Solorzano’s gross-

negligence claims against both Passafiume and Riccelli, and on his negligent-entrustment, hiring,

supervision, training, and retention claims against Riccelli. (Docket Entry No. 19). Solorzano



                                                 12
    Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 13 of 14




admits that he does not have evidence to sustain his gross-negligence and negligent-entrustment,

hiring, supervision, and retention claims. (Docket Entry No. 24 at 20). The court grants summary

judgment for Passafiume and Riccelli on the gross-negligence claim and for Riccelli on the

negligent-entrustment, hiring, supervision, and retention claims. The only disputed claim is

against Riccelli for negligent training.

       Negligent training, like negligent entrustment and hiring, requires proof that the defendant

employer hired “an incompetent employee who the employer knew or, in the exercise of ordinary

care, should have known was incompetent or unfit, and thereby creating an unreasonable risk of

harm to others.” Law Firm of Donald Wochna, LLC v. Am. Frontier Mgmt., LLC, No. 03-17-

00489-CV, 2018 WL 1614782, at *6 (Tex. App.—Austin Apr. 4, 2018, pet. denied) (quoting Ogg

v. Dillard’s Inc., 239 S.W.3d 409, 420 (Tex. App.—Dallas 2007, pet. denied)); see also Douglas

v. Hardy, 600 S.W.3d 358, 367 (Tex. App.—Tyler 2019, no pet.). Passafiume provided evidence

that he had a valid commercial driver’s license. (Docket Entry No. 19 at 6). The evidence also

shows that, before hiring Passafiume, Riccelli required him to pass an on-the-road driving test and

ran several background checks, all of which showed a clean driving record. (Id. at 6–8); see also

Batte v. Hendricks, 137 S.W.3d 790, 791 (Tex. App.—Dallas 2004, pet. denied) (“The possession

of a valid, unrestricted driver’s license is evidence of a driver’s competency absent any evidence

to the contrary.”). Riccelli submitted evidence showing that it monitored Passafiume’s driving

record and provided him with annual safety seminars. (Docket Entry No. 19 at 7); Onofre v. C.R.

England, Inc., No. 15-CV-00425, 2016 WL 3406196, at *5 (W.D. Tex. June 17, 2016) (granting

summary judgment because the plaintiff presented “no evidence . . . that [the defendant’s] training

or post-training evaluations were inadequate, or that a reasonably prudent employer would have

provided further training”).



                                                13
       Case 4:19-cv-03556 Document 36 Filed on 10/08/20 in TXSD Page 14 of 14




         Solorzano has not pointed to evidence of intervening accidents or citations that would or

should have alerted Riccelli to problems with Passafiume’s driving training. Solorzano admitted

that he does not have evidence to sustain his negligent-supervision, entrustment, and hiring claims.

(Docket Entry No. 24 at 20). His negligent-training claim fails as well.

III.     Conclusion

         Passafiume’s motion to strike, (Docket Entry No. 17), and motion for summary judgment,

(Docket Entry No. 18), are denied. Passafiume and Riccelli’s motion for partial summary

judgment, (Docket Entry No. 19), is granted.

                SIGNED on October 8, 2020, at Houston, Texas.




                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                       Chief United States District Judge




                                                14
